Case 3:17-cv-00795-MMH-MCR Document 63 Filed 05/09/19 Page 1 of 2 PageID 453



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


ROBERT D. KORNAGAY,

                 Plaintiff,

v.                                         Case No. 3:17-cv-795-J-34MCR

OFFICER T. DIEDEMAN, et al.

               Defendants.
______________________________

                                   ORDER

      1.    The Order to Show Cause (Doc. 53) is DISCHARGED. See

Plaintiff’s Response (Doc. 57).

      2.    Plaintiff’s Application for Clerk’s Default (Doc. 58) is

DENIED as moot. See Defendant’s Motion (Doc. 60).

      3.    Defendant Lindboe’s Unopposed Motion for Extension of

Time to File a Response to the Complaint (Doc. 60) is GRANTED.

Defendant Lindboe shall file a response to the Amended Complaint

(Doc. 44) by May 28, 2019.

      4.    Plaintiff’s counsel submitted exhibit 3 (Doc. 57-3),

stating that Defendant Avants “responded in a way that appears to

require the attention of the Court.” See Plaintiff’s Response to

Order to Show Cause (Doc. 57 at 1). Exhibit 3 is a series of

letters to Plaintiff’s counsel from Defendant Avants, stating that

officers offered him less harsh conditions if he testified against

Kornagay. See Exhibit 3 (Doc. 57-3 at 13). Avants expresses his
Case 3:17-cv-00795-MMH-MCR Document 63 Filed 05/09/19 Page 2 of 2 PageID 454



dilemma, requests help, and states “I will testify for you.” See

id. at 14. Plaintiff’s counsel contacted the Federal Bureau of

Investigation (id. at 12), and therefore, the Florida Department

of Corrections should be aware of Avants’ assertions and fears.

Nevertheless, in an abundance of caution, the Court directs the

Clerk to send a copy of this Order and exhibit 3 to the Inspector

General and the Warden of Avants’ institution for whatever action

is deemed appropriate. By June 14, 2019, Plaintiff’s counsel must

notify the Court as to whether he intends to pursue claims against

Defendant Avants.

      5.     The Clerk shall send a copy of this Order to Defendant

Avants at the address listed on the Return of Service (Doc. 57-

2).

      DONE AND ORDERED at Jacksonville, Florida, this 8th day of

May, 2019.




caw 5/7
c:
Counsel of Record
Demetris Avants




                                     2
